DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 3-7, 9-11, 17-18, and 25), as well as the species of anti-basigin antibody with a VH of SEQ ID NO. 3 and VL of SEQ ID NO. 16 (clone HP6H8-1), in the reply filed on 03/28/2021 is acknowledged.  
The traversal is on the ground(s) that claim 1 now has six CDRs and these unify the inventions.  This is not found persuasive because claim 18 does not need the CDRs recited in claim 1 to be part of the antibody product; only a competing CDR set is required.  Therefore, the CDR set recited does not unify the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-23 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/28/2021.

Claim Status
Claims 2, 6-8, 12-16, 24, and 29-30 are canceled.
Claims 19-23 and 26-28 are withdrawn.
Claims 1, 3-5, 9-11, 17-18, and 25 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
First, it is noted that no translation of the foreign priority document has been provided.  This is required for the instant claims to be awarded priority to the filing date of said document.
Also, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. CN201610285139.4, presuming it matches the instant disclosure, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 01/23/2019 and 04/02/2020 are being considered by the examiner.  Any strikethrough is owed to lack of date.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  Here, Figures 1 and 2 require at least four sequence identifiers each.  
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  All sequences of the sequence 

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at 00208. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the terms LICARTIN (0010), TWEEN (00125), CUTSMART (00158), and FREESTYLE (00238), which are trade names used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “a” should precede the first use heavy in line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-11, 17-18, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on which all other claims above depend, contains language that provides multiple structural interpretations such that the structure of the claimed antibody is unclear or the antibody for competition determination has an unclear structure (claim 18).  
Claim 1 recites an antibody or antigen binding fragment thereof.  Paragraph 0049 of the specification states that this antibody can be any immunoglobulin or multispecific antibody and this clearly includes polyclonal antibodies which contain the VH and VL 
Claim 1 also recites CDRs as set forth in sequence identifiers.  However, this gives the CDRs multiple structural interpretations.  First, each could require the full sequence identifier.  Second, each could require any CDR, identified by any method, that is present in the sequence identifier, a subsequence of the full sequence.  The presence of multiple interpretations renders all claims with such language indefinite and claims that depend thereon.  Of note, the same rejection is made for claims 5 and 11 which recite FRs as in sequence identifiers.  These two can be interpreted to require the full sequence of each identifier or only a partial sequence thereof.  It must be stated too that the presence of the VH and VL sequences of claim 1 does not clarify this issue as currently claimed.
These sequences are recited as an amino acid sequence of SEQ ID NO. 1 or 2.  The use of “an” causes multiple structural interpretations.  The full sequence of each identifier could be required the claims.  Alternatively only a partial sequence could be required.  The presence of multiple interpretations rends the claims indefinite.  The same rejection is made for all claims that use “an amino acid sequence of” a sequence identifier such as claims 4 and 10. 
about" in claim 17 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification states at 00147 that about means that the value may vary from the recited value by no more than 10%.   This definition is not definite and so the specification fails to adequately define the term.  The use of “may” in the definition indicates the 10% is a possible interpretation of about but need not be the only interpretation.  Furthermore, it is not clear if the 10% is less, more or either compared to the recited value.  The presence of multiple interpretations of this subject term renders the claim indefinite. 
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9-11, 17-18, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for monoclonal anti-basigin antibodies and antigen binding fragments thereof that contain six parental CDRs in their proper placements, does not reasonably provide enablement for similar antibodies in which the CDRs are not placed correctly according to their roles in the molecule, antibodies in which any CDR is truncated/mutated, or any antibody or fragment with less than a full set of parental CDRs per molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 drawn to a humanized anti-basigin antibody or antigen binding fragment thereof comprising a VH comprising CDRs as set forth in SEQ ID Nos. 9-11 and a VL comprising CDRs as set forth in SEQ ID Nos. 22-24, wherein the VH and VL require an amino acid sequence of SEQ ID NO. 1 and 2 respectively.  Thus, the variable region sequences required by the claim need not be the full sequence of either SEQ ID NO. 1 or 2 and so do not provide the proper placement of the CDR sequences recited or even the full sequences thereof, said CDRs not requiring the full sequences of their sequence identifiers either.  See the indefiniteness rejection above.  Claim 18 puts no structural limitations on its competing antibody at all.  Thus, its fragment can have a single CDR (0082).  
The nature of the invention is a humanized monoclonal antibody against basigin.
The level of skill of one skilled in this art is high.

The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   

Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody or fragment thereof comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies or fragments thereof of the instant claims since they do not require the CDRs to be in their proper place in the antibody and the CDRs can be truncated, not requiring each full sequence identifier recited.
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Bendig, the lack of guidance and direction provided by applicant, 
Moreover, in the case of antibodies, it is especially important to disclose which residues are permissive to mutation.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Thus, the claims permitting use of partial CDR sequences are clearly not enabled.  This is CDR mutation which is unpredictable.  
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given antibody modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  

While CDR mutation might be expected to alter antigen binding of an antibody, framework mutations can also have an effect.  Panka et Al. (Proceedings of the National Academy of Sciences USA, Vol., 85, Pg. 3080-3084,1988) teach that a single amino acid difference in a framework residue at the boundary with CDR3 was responsible for the decreased affinity of an anti-digoxin antibody (Pg. 3083, Column 1, Paragraph, first partial).  Therefore, only variable regions shown to function in a whole antibody context can predictably be used in the method of Portolano below.  With respect to claims that recite a VH and/or VL, but in the context of a polyclonal antibody, Portolano (The Journal of Immunology, Vol. 150, No. 3, Pg. 880-887, 1993) teaches that so long as one of ordinary skill has possession of a functional variable region, known to function in the context of a full antibody with six CDRs to bind a target antigen, then, so long as that antigen is also recited, a complementary variable region can be identified in an antibody library that can be used with the first variable region to create an antibody with six CDRs that can bind the same antigen as the parent antibody.  This was demonstrated with an 
It is suggested that all claims be drawn to monoclonal antibodies that include six complete CDRs of claim 1, as well as the variable region formulae, in the case of claim 1, for example, each CDR being identified as HCDR1, LCDR3, etc.  

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies claimed can have any CDR set, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of skill in this art cannot envision the structure of any other CDR set other  than the one had by the humanized variants above and parental antibody which can bind the same epitope as the antibody of claim 1.  Mutation of any one of the CDRs is unpredictable as discussed supra and so no additional species flow from the one CDR set disclosed.  Therefore, since only a single species is provided to represent the claimed genus, the claims encompassing the same clearly fail the written description requirement.    
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH,  Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function of an antibody, and said set varies structurally from antibody to antibody, there is no correlation between structure and function between the members of an antibody genus.  Thus, functional language should not be used to define an antibody genus.  Rather, structure should be used.
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since the genus recited in the instant claims is large, it would be very challenging to describe sufficient species to cover the structures of the entire genus.   One CDR set species is certainly not adequate.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since only a single species is taught within the claimed genus above, those that bind the recited epitope and compete with the antibody of claim 1, the instant claim above clearly fails the written description requirement.  A representative number of species has not been taught to describe the genus.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every monoclonal antibody that binds basigin but competes with the antibody of claim 1, broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
Owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, it is very difficult to provide adequate representation of a functionally defined antibody genus.  There is unlikely to be any CDR AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, the claim is rejected here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada (US2005/0214302, published 09/29/2005), in view of Wei (US2001/0021516, published 09/13/2001) and Buelow (US2003/0017534, published 01/23/2003).
Nakada teaches a method of using EMMPRIN antagonists to treat pathological processes such as cancer (Abstract).  These antagonists can be antibodies directed toward EMMPRIN (Abstract).  EMMPRIN is synonymous with basigin.
Nakada does not teach that such antagonistic antibodies can be polyconal.
Wei teaches that antibody antagonists can include polyclonal antibodies (0154).  
Thus, before the filing of the instant application, the art was well aware that antagonistic antibodies could be polyclonal and that such antagonists that bind basigin could be used to treat disease.  Use of a polyclonal antibody provides the advantage of an inhibitor that binds multiple sites on basigin and thus inhibits it via multiple mechanisms.  Also, the use of anti-basigin polyclonal antibodies that inhibit basigin (EMMPRIN) is mere substitution of one antibody antagonist for another, the obvious inhibitor polyclonal in place of the antibody antagonist of Nakada.  Said substitution would yield predictable results as both have the same function, inhibiting basigin.   In addition, it is obvious to combine the two antibodies for since they are taught in the art for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to 
Neither reference above teaches that the polyclonal antibody should be humanized.
Buelow teaches humanized polyclonal antibodies that have less anti-idiotype response than their monoclonal counterparts (0060).  They state that this is due to the individual amount of each antibody molecule in a humanized polyclonal being too low to solicit an immune response against each molecule of the polyclonal (0061).  They provide methods of producing such advantageous polyclonal antibodies (0184).  
Therefore, for the advantage of treating cancer with a basigin antagonistic antibody that has low anti-idiotype immunogenicity in humans, compared to monoclonal antibodies, it would have been obvious to generate a humanized polyclonal antibody via the methods of Buelow against basigin.  Said polyclonal antibody will have antibody molecules against every immunogenic epitope of basigin, including that of the antibody of instant claim 1 and so said humanized polyclonal antibody will compete with the antibody of claim 1 for basigin binding.  The polyclonal can be further purified for antagonistic antibody species.  However, the obviousness of the competing polyclonal antibody above, even before such purification, is clear.   
Thus, the combined teachings above renders the claim obvious.



Claims 1, 3-5, 9-11, 17-18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sagert (WO2018/165619, priority to 03/09/2017).
Sagert teaches an anti-CD147 antibody with CDRs of a heavy chain sequence form the heavy chain sequences of Group H in Table 1 and CDRs of a light chain sequence from the light chain sequences of the same group (000109).  Sagert teaches their SEQ ID NO. 538 which is identical to instant SEQ ID NO. 3 (Pg. 43, Group H of Table 1). They also teach their SEQ ID NO. 540 which is identical to instant SEQ ID NO. 16 (Pg. 43, Group H of Table 1).  These are a VH and VL respectively.  It should be noted that CD147 is synonymous with basigin.  Sagert further shows that Table 2 teaches functional CDR combinations (000114).  Such a combination is all six CDRs of Group B in Table 2 (000116).  Said group B on page 46 contains the CDRs of instant claim 1.  Thus, these are a functional CDR set had by the combination of the VH and VL of Sagert taught above.  
Taken together, it would have been obvious to one of ordinary skill in this art to pair the VH and VL of Sagert above to produce an anti-basigin antibody since Sagert teaches their CDRs combined will produce an anti-CD147 antibody.  The antibody of the invention can be humanized (00066) and so would be given human constant regions.  Such would be obvious to use in methods of treating disease associated with cells that express CD147 (00013) in patients that are human (00064) to avoid HAMA (human anti mouse antibody) reactions well known in the art.  The produced antibody meets the limitations of claim 1, for example.

With respect to claim 18, since the CDRs of the obvious antibody match those of claim 1, the obvious humanized antibody will compete with the antibody of claim 1, meeting the claim limitations.  
With respect to claim 25, Sagert teaches a pharmaceutical composition comprising any of their antibodies and a carrier (00010) which would necessarily be pharmaceutically acceptable, as is standard practice in this art.  Such a composition would be used in the methods of treating above with the obvious antibody, again, as is standard practice in this art.  Thus, the claim is rendered obvious here also.  
All claims above are therefore rejected here as obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642